Armour et al. sued Donnegan et al. for goods sent them to sell on commission, and procured an attachment which was executed, and remained undissolved iirdicrh?rg'’d.
Hessenmueller & Gallup, for plaintiff in error.
Henderson, Kline & Tolies, for defendant in error.
Donnegan et al. as a second defense, sought to recover for said attachment as a wrongful attachment, in the same suit, and
Third — For the same attachment as a malicious prosecution.
Held: 1. As to the third defense, that it was insufficient, not setting forth the termination of the attachment.
2. Again, it was not a proper counter-claim or set-off. As to the second defense.
3. Held: First, not a counter-claim, as not connected with the subject ol the action.
4. Second, it was no proper set-off, as not in existence at the beginning dfffhe suit.